306 S.W.3d 211 (2010)
Beatrice ALEXANDER, as Lawful Successor to Jerry Doyle Alexander, Deceased, Respondent,
v.
Anna Rosaria Smith TANTARO f/k/a Anna Rosaria Smith Alexander, Appellant.
No. WD 70975.
Missouri Court of Appeals, Western District.
March 30, 2010.
*212 Richard D. Dvorak, Overland Park, KS, for Appellant.
Richard W. Sullivan, Independence, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Anna Tantaro appeals from the judgment of the Jackson County Circuit Court awarding damages, interest, and attorney's fees to her ex-husband, Jerry Alexander. Alexander sued Tantaro under a breach of contract theory relating to the terms of the marital separation agreement the parties entered into prior to their divorce in May, 2000. On appeal, Tantaro raises three points. In her first point, Tantaro argues that the trial court erroneously applied Missouri law regarding the timing of equity valuations of real property that has been involved in a dissolution, proceeding. Tantaro argues in her second point that the trial court erred in its award of attorney's fees to Alexander. In Tantaro's third point, she argues that the trial court erred in calculating the interest awarded to Alexander. We affirm in this per curiam order. Rule 84.16(b).